t c memo united_states tax_court judy hedrick blosser petitioner v commissioner of internal revenue respondent docket no 9350-06l filed date brian carl bernhardt for petitioner veena luthra for respondent memorandum opinion goeke judge this matter is before the court on the parties’ cross-motions for summary_judgment pursuant to rule the issue in this collection case is whether respondent’ sec_1 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended appeals_office abused its discretion in sustaining respondent’s proposed levy action against petitioner to collect income_tax liabilities for the taxable years and and denying petitioner’s request for alternative collection methods we conclude that there are no genuine issues as to any material facts a decision may be rendered as a matter of law and the appeals_office abused its discretion background at the time she filed her petition petitioner resided in harrisonburg virginia petitioner did not file federal_income_tax returns for taxable_year or respondent issued notices of deficiency for those years and determined tax deficiencies of dollar_figure dollar_figure and dollar_figure respectively on date respondent mailed to petitioner a letter l-1058 final notice_of_intent_to_levy and notice of your right to a hearing informing petitioner that respondent proposed to levy on her property to collect federal income taxes owed for and after assessing penalties and interest and applying withholding credits respondent determined that petitioner owed a total of dollar_figure on date petitioner timely filed a form request for a collection_due_process_hearing regarding the proposed levy petitioner claimed that she could not afford to pay the income_tax owed and as evidence of her financial situation she attached a form 433-f collection information statement dated date the form 433-f detailed petitioner’s income expenses and assets at that time petitioner also stated that she anticipated having to find a new job in january of by letter dated date an appeals_office settlement officer notified petitioner that she had scheduled a telephone hearing for date the letter requested petitioner to submit within days a completed form 433-a collection information statement for wage earners and self- employed individuals a completed offer_in_compromise package and signed federal_income_tax returns for taxable years through so that the appeals_office could consider collection alternatives in a collection hearing petitioner did not send any of the requested information according to the administrative record during the telephone hearing petitioner told the settlement officer that she had lost her full-time job and had acquired a part-time job petitioner stated that she was unable to make a payment at that time and thought that she would be granted currently not collectible cnc status because she had sent a form 433-f to another internal_revenue_service officer the settlement officer told petitioner that her account had been on cnc status but was removed from said status in september of the settlement officer inquired why petitioner had not provided another collection information statement cis petitioner explained that she had not been able to because of a family tragedy petitioner also explained that she did not file tax returns for through because she was incarcerated during those years the settlement officer told petitioner that she could not consider collection alternatives at that time because petitioner had failed to provide current financial information file tax returns for the specified years or provide verification as to why she did not file the requested returns the settlement officer also told petitioner that she would be receiving a notice_of_determination and had the right to challenge the appeals office’s determination in this court petitioner told the settlement officer that she intended to prepare current financial information in order to request reinstatement of cnc status on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy action the appeals_office determined that petitioner did not provide current financial information failed to file the requested tax returns and failed to provide any reason why she did not file the requested returns petitioner timely petitioned this court for review of respondent’s determination pursuant to sec_6330 petitioner submitted with her posttrial brief records indicating that she had been incarcerated from to discussion summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b 122_tc_184 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be viewed in the manner most favorable to the nonmoving party 85_tc_812 in this case there is no apparent disagreement as to the material facts and circumstances accordingly this case is ripe for resolution by means of summary_judgment sec_6330 gives a taxpayer the right to a hearing with the appeals_office before the secretary can levy on the taxpayer’s property under sec_6330 where a taxpayer’s underlying tax_liability is not at issue we generally review the appeals office’s determination following the hearing for an abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 because petitioner does not dispute her underlying tax_liability we apply the abuse_of_discretion standard under sec_6330 in making a determination the appeals_office must verify that the requirements of applicable law and administrative procedures have been met consider the issues the taxpayer raised at the hearing including collection alternatives and determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary petitioner argues only that the appeals_office abused its discretion by failing to consider the collection alternative she proposed during the telephone hearing the internal_revenue_manual states that settlement officers may not consider collection alternatives unless the taxpayer has provided adequate financial information such as the filing of a current cis and has filed all required tax returns see administration internal_revenue_manual cch sec_5 at big_number sec_5 at big_number petitioner does not object to this policy and we have found it to be reasonable see estate of atkinson v commissioner tcmemo_2007_89 it is also the policy of the appeals_office to request a new cis if the taxpayer’s financial condition changes after the submission of an earlier statement and we have upheld determinations based on this policy etkin v commissioner tcmemo_2005_245 administration internal_revenue_manual cch sec_5 at big_number respondent argues that when a settlement officer follows the prescribed guidelines in determining whether a collection alternative is acceptable the settlement officer’s conclusion will be considered reasonable and not an abuse_of_discretion in support of this argument respondent cites moorhous v commissioner tcmemo_2003_183 rodriguez v commissioner tcmemo_2003_153 and schenkel v commissioner tcmemo_2003_37 petitioner correctly points out that these cases address whether the appeals_office abused its discretion by refusing offers-in-compromise oics petitioner did not make an oic but requested a collection alternative-- that her account be placed on cnc status however we disagree that these cases are distinguishable although sec_7122 and sec_6159 specifically require the secretary to establish procedures for administrative review of rejections of oics and terminations of installment agreements while there is no statutory mandate for establishing procedures for placing a taxpayer’s account on cnc status we see no reason however to hold the appeals_office to a higher standard when considering collection alternatives from a taxpayer who is seeking complete relief from her undisputed tax_liability than when considering a taxpayer who is offering to pay part of her tax_liability particularly when the procedural prerequisites are essentially the same in both situations and we agree with respondent to that extent however this policy does not excuse the appeals_office for disregarding a taxpayer’s attempts to provide current financial information petitioner argues that even if following its established policies would have shielded the appeals_office it still abused its discretion in denying her cnc status because she provided the requested information in particular petitioner argues that the appeals_office erred by claiming that she had not provided current financial information despite the facts that she had provided the appeals_office with a cis before the hearing and further explained the changes in her financial situation during the hearing and by refusing to consider her statement that she was incarcerated from to as verification of her assertion that she earned no income and therefore had no filing obligation for those years or by failing to ask for additional verification respondent argues that our review is limited to the administrative record and there is nothing in the administrative record indicating that the appeals_office abused its discretion indeed there is little that petitioner offers for us to consider apart from the information contained in the administrative file nevertheless this case is a good example of the problems created by the lack of a transcript or actual record of the discussions between the taxpayer and the settlement officer the only record of the date telephone conversation between petitioner and the settlement officer is the entry made by the settlement officer in her log for this case this telephone conversation was the only hearing that petitioner received and the settlement officer’s entry is very abbreviated we are forced to make certain inferences from the information that is known according to the settlement officer’s entry petitioner submitted a cis when she requested a collection hearing and the settlement officer knew this petitioner told the settlement officer that she lost her full-time job and gained a part-time job after she had submitted the cis petitioner explained that she was unable to provide a new cis because her family had recently experienced a tragedy she also explained that she did not file federal tax returns for to because she was incarcerated during those years after hearing this information the settlement officer told petitioner that respondent would be sending her a notice_of_determination there is no indication in the administrative record that the settlement officer discussed the particulars of the changes in petitioner’s financial information from the time she completed the cis in date despite the fact that petitioner claimed in her request for a collection hearing that she could not pay the underlying tax_liability and that her financial status became worse after she completed the original cis there is also no indication that the settlement officer considered petitioner’s statement that she was incarcerated from to or made any determination whether this was sufficient verification that she had no filing obligations during those years had the settlement officer asked for verification petitioner would have been able to provide it just as she provided this court with records confirming her incarceration given the undisputed facts we find that the abrupt decision by the settlement officer indicates she did not consider the issues petitioner raised during the hearing as required by sec_6330 before deciding to issue the notice_of_determination which was an abuse of her discretion if sec_6330 is to be given any force the appeals_office must make its determination after the taxpayer has had the opportunity to be heard at a fair hearing and after giving adequate_consideration to all meritorious issues the taxpayer has raised during the hearing accordingly because we conclude that respondent abused his discretion by not considering the issues petitioner raised at the hearing and no genuine issue of material fact exists requiring trial we shall grant petitioner’s motion for summary_judgment and deny respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
